Fourth Court of Appeals
                               San Antonio, Texas
                                    January 19, 2018

                                  No. 04-17-00521-CV

                         Maria SALINAS and Salvador Morales,
                                    Appellants

                                            v.

                          Arthur SALINAS and Monica Salinas,
                                      Appellees

               From the 218th Judicial District Court, Wilson County, Texas
                          Trial Court No. 15-10-00608-CVW-A
                     The Honorable Russell Wilson, Judge Presiding


                                     ORDER
       Appellees’ second motion for extension of time to file their brief is GRANTED.
Appellees’ brief is due on February 21, 2018. No further extensions will be granted.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court